Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean D. Johnson on May 13, 2021.
The application has been amended as follows: 
(Currently Amended) A method to establish control of one or more rideshare experience features, the method comprising: 
	receiving, via a processor, a reservation request to reserve a plurality of seat reservations in a rideshare vehicle using seat preference settings, wherein the seat preference settings include a primary seat and one or more auxiliary seats; 
	based on the seat preference settings, via the processor, designating one vehicle seat of a plurality of vehicle seats as the primary seat, and one or more other of the plurality of vehicle seats as the auxiliary seats; 
	activating, via the processor, a first control panel located at the primary seat, to allow full control of the rideshare experience features associated with both the primary seat and the one or more auxiliary seats, including control of one or more vehicle systems, through the first control panel located at the primary seat; and
	de-activating, via the processor, one or more second control panels located at the one or more auxiliary seats, to prevent control of the rideshare experience features, including control of one or more vehicle systems, from the second control panel located at the one or more auxiliary seats.
 
(Previously Presented) The method of claim 1, further comprising:  
	sending, via a mobile computing device, the seat preference settings to a data center; 
	updating, via the data center, a rideshare services record based on the seat preference settings; and
	sending to the processor, via the data center, the seat preference settings via a wireless carrier system.  
(Previously Presented) The method of claim 2, further comprising: 
	sending, via the mobile computing device, a vehicle reservation request to the data center; and 
	updating, via the data center, the rideshare services record based on the vehicle reservation request; and
	generating, via the data center, a vehicle reservation based on the updates to the rideshare services record;
	sending to the processor, via the data center, the vehicle reservation via the wireless carrier system; and 
	wherein the vehicle reservation comprises the seat preference settings.  
(Previously Presented) The method of claim 3, further comprising: 
	recognizing, via the processor, an expiration of the vehicle reservation; and 
	based on the expiration of the vehicle reservation, via the processor, terminating the primary seat and discontinuing activation of the first control panel. 
(Cancelled).
(Previously Presented) The method of claim 1, wherein the one or more rideshare experience features are power door locks, power windows, a charging port, an HVAC system, an infotainment center, an audio component and/or speaker, and a light.	 
7. – 12.  (Cancelled).
13.	(Currently Amended) A system to establish control of one or more rideshare experience features associated with a principal seat and one or more auxiliary seats, the system comprising:  
	a memory configured to comprise one or more executable instructions and a processor configured to execute the executable instructions, wherein the executable instructions enable the processor to carry out the steps of:
		receiving [[,]] a reservation request to reserve a plurality of seat reservations in a rideshare vehicle using seat preference settings, wherein the seat preference settings include a primary seat and one or more auxiliary seats; 
based on the seat preference settings, designating one vehicle seat of a plurality of vehicle seats as the principal seat and one or more additional vehicle seats of the plurality of vehicle seats as the one or more auxiliary seats; 
activating a first control panel located at the principal seat, to allow full control of the rideshare experience features associated with both the principal seat and the one or more auxiliary seats, including control of one or more vehicle systems, through the first control panel located at the principal seat; and
de-activating, via the processor, one or more second control panels located at the one or more auxiliary seats, to prevent control of the rideshare experience features, including control of one or more vehicle systems, from the second control panel located at the one or more auxiliary seats. 

14.	(Previously Presented) The system of claim 13, further comprising:  
	a mobile computing device configured to carry out the step of sending the seat preference settings to a data center; and
	the data center configured to carry out the steps of: 	
	in response to receiving the seat preference settings, updating a rideshare services record; and
	sending the seat preference settings to the processor via a wireless carrier system.  
15.	(Previously Presented) The system of claim 14, further comprising: 
	the mobile computing device configured to carry out the additional step of sending a vehicle reservation request to the data center; and 
	the data center configured to carry out the additional steps of:
	updating the rideshare services record based on the vehicle reservation request; and
	generating a vehicle reservation based on the updates to the rideshare services record; and
	sending the vehicle reservation to the processor via the wireless carrier system; and 
wherein the vehicle reservation comprises the seat preference settings.  
16.	(Previously Presented) The system of claim 15, wherein the processor is configured to carry out the additional steps of: 
	recognizing an expiration of the vehicle reservation; and 
	based on the expiration of the vehicle reservation, terminating the designation of the activation of the first control panel. 
17.	(Cancelled).
18.	(Previously Presented)  The system of claim 13, wherein the one or more rideshare experience features are power door locks, power windows, a charging port, an HVAC system, an infotainment center, an audio component and/or speaker, and a light.	 

19.	(Previously Presented) The method of Claim 1, further comprising:
	determining whether an occupant of one or more of the auxiliary seats is a child;
	wherein the step of activating the first control panel and deactivating the second control panel are performed only when it is determined that the occupant of one or more of the auxiliary seats is a child.

20.	(Previously Presented) The method of Claim 1, wherein:
	the step of activating the first control panel comprises activating the first control panel located at the primary seat, to allow full control of one or more emergency systems of the vehicle, through the first control panel located at the primary seat; and
	the step of deactivating the one or more second control panels comprises deactivating the one or more second control panels located at the one or more auxiliary seats, to prevent control of the one or more emergency systems of the vehicle, from the second control panel located at the one or more auxiliary seats.

21.	(Currently Amended) The method of Claim 20, wherein:
	the step of activating the first control panel comprises activating the first control panel located at the primary seat, to allow full control of an emergency braking system of the vehicle, through the first control panel located at the primary seat; and
	the step of deactivating the one or more second control panels comprises deactivating the one or more second control panels located at the one or more auxiliary seats, to prevent control of an emergency braking system of the vehicle, from the second control panel located at the one or more auxiliary seats.

22.	(Previously Presented)  The system of Claim 13, wherein the executable instructions further enable the processor to carry out the step of:
determining whether an occupant of one or more of the auxiliary seats is a child; 
	wherein the step of activating the first control panel and deactivating the second control panel are performed only when it is determined that the occupant of one or more of the auxiliary seats is a child.



23.	(Currently Amended) The system of Claim 13, 
	the step of activating the first control panel comprises activating the first control panel located at the principal seat, to allow full control of one or more emergency systems of the vehicle, through the first control panel located at the principal seat; and
	the step of deactivating the one or more second control panels comprises deactivating the one or more second control panels located at the one or more auxiliary seats, to prevent control of the one or more emergency systems of the vehicle, from the second control panel located at the one or more auxiliary seats.

24.	(Currently Amended) The system of Claim 23, wherein:
	the step of activating the first control panel comprises activating the first control panel located at the principal seat, to allow full control of an emergency braking system of the vehicle, through the first control panel located at the principal seat; and
	the step of deactivating the one or more second control panels comprises deactivating the one or more second control panels located at the one or more auxiliary seats, to prevent control of an emergency braking system of the vehicle, from the second control panel located at the one or more auxiliary seats.

25.	(Currently Amended)  A rideshare vehicle comprising:
	a plurality of seats;
	a plurality of control panels, each control panel located at one of the plurality of seats; 
	a processor coupled to the plurality of control panels and configured to 
		receiving, a reservation request to reserve a plurality of seat reservations in the rideshare vehicle using seat preference settings, wherein the seat preference settings include a principal seat and one or more auxiliary seats; 
based on the seat preference settings, designating one vehicle seat of the plurality of vehicle seats as the principal seat and one or more additional vehicle seats of the plurality of vehicle seats as the one or more auxiliary seats;   
activating a first control panel of the plurality of control panels located at the principal seat, to allow full control of the rideshare experience features associated with both the principal seat and the one or more auxiliary seats, including control of one or more vehicle systems, through the first control panel located at the principal seat; and
de-activating, via the processor, one or more second control panels located at the one or more auxiliary seats, to prevent control of the rideshare experience features, including control of one or more vehicle systems, from the second control panel located at the one or more auxiliary seats. 

26.	(Currently Amended)  The vehicle of Claim 25, wherein the processor is further configured to 
determining whether an occupant of one or more of the auxiliary seats is a child; 
	activating the first control panel and deactivating the second control panel only when it is determined that the occupant of one or more of the auxiliary seats is a child.

27.	(Currently Amended) The vehicle of Claim 25, wherein the processor is further configured to 
	activating the first control panel located at the principal seat, to allow full control of one or more emergency systems of the vehicle, through the first control panel located at the principal seat; and
	deactivating the one or more second control panels located at the one or more auxiliary 

28.	(Currently Amended) The vehicle of Claim 27, wherein the processor is further configured to 
activating the first control panel located at the principal seat, to allow full control of an emergency braking system of the vehicle, through the first control panel located at the principal seat; and
	deactivating the one or more second control panels located at the one or more auxiliary seats, to prevent control of an emergency braking system of the vehicle, from the second control panel located at the one or more auxiliary seats.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding subject matter eligibility, Applicant's claims recites an abstract idea, but is not directed to an abstract idea because activating and deactivating of control panels to particular seats by the vehicle system based upon the reservation requests amounts to a practical application of the abstract idea. 
Regarding novelty/non-obviousness, Stirlen (US Pub 2009/0063208) teaches receiving via a processor a reservation request to reserve a plurality of seat reservations using seat preference settings –Paragraph 45.
Demenuik (US Pub 2016/0071395)teaches seat preference settings include a primary seat and one or more auxiliary seats – Paragraph 95, and based on seat preference settings -Para 92, designating one vehicle seat of a plurality of vehicle seats as the primary seat, and one or more other of the plurality of vehicle seats as the auxiliary seats –Para 42
 Para 29 & Para 31.
 The prior art is silent; however, on combining the reservation for multiple seats in a vehicle  to the activation and deactivation of the control panels by the vehicle, thereby rendering the combination of the above references non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/L.L.Y./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628